Case 3:15-cr-02942-CAB Document 38-1 Filed 08/25/20 PagelD.185 Page 1 of 11
Case 3:15-cr-02942-CAB Doacument232i2Fitead 04/16/20 PagelD.80 Pagd1 of 11

10

Ia

12

13

14

Ls

16

17

18

19

20

24

22

23

24

25

 

 

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff, - No. 15-cr-2942-CAB

Vv. . December 8, 2015
9:46 a.m.

GRACIELA I. ARELLANO HERRERA,

Defendant. . San Diego, California

TRANSCRIPT OF CHANGE OF PLEA HEARING
BEFORE THE HONORABLE KAREN S. CRAWFORD
UNITED STATES MAGISTRATE JUDGE

APPEARANCES:

For the Government: United States Attorney's Office
By: MEGHAN E. HEESCH, ESQ.
880 Front Street, Room 6293
San Diego, California 92101

| ror the Defendant: Law Offices of Stephen Edward Hoffman
By: STEPHEN EDWARD HOFFMAN, ESQ.

P.O. Box 52

Bonita, California 91908

 

Transcript ordered by: Andres Ortiz Law

Transcriber: Chari L. Bowery

Proceedings Recorded by Electronic Sound Recording;
Transcript Produced by Transcription

 

 
Case 3:15-cr-02942-CAB_ Document 38-1 Filed 08/25/20 Page |p 188 Page 2 of 11
Case 3:15-cr-02942-CAB Docureents3212Fitad 04/16/20 PagelD.81 Pagé2 of 11

 

SAN DIEGO, CALIFORNIA; DECEMBER 8, 2015; 9:46 A.M.
-o00-
THE CLERK: And Number 8, 15-cr-2942-CAB, United
States of America v. Graciela I. Arellano Herrera.
MR. HOFFMAN: Good morning, Your Honor. Stephen
Hoffman on behalf of Ms. Arellano.
THE COURT: Good morning.
MS. HEESCH: And Meghan Heesch for the United States.
THE COURT: Thank you.
(Court hears unrelated matter.)
THE CLERK: Good morning, sir and ladies. Would you
each please raise your right hand.
(Oath administered by the clerk.)
THE CLERK: As to Ms. Arellano?
THE DEFENDANT: Yes.
THE CLERK: Thank you. You may lower your hands.
THE COURT: Good morning. Each of you is here today
because you signed a written consent form giving up your right
to enter a guilty plea before the district judge who will
sentence you. So, instead, I understand that you wish to enter
a guilty plea before me this morning and then be sentenced by
the district judge at a later date.
Is that how you wish to proceed, Graciela Arellano
Herrera?

THE DEFENDANT: Yes.

 

 

 
Case 3:15-cr-02942-CAB Document 38-1 Filed 08/25/20 PagelD.187 Page 3 of 11
Case 3:15-cr-02942-CAB Document32i2Fitad 04/16/20 PagelD.82 Pag@3 of 11

10

deh

12

13

14

15

16

i}

18

19

20

21

22

23

24

Z5

 

(Court hears unrelated matter.)

THE COURT: I am going to advise you now of your
constitutional rights.

You have the right to persist in your pleas of not guilty.
You have the right to a speedy and public trial. You have the
right to be tried by a jury, or you can give up that right and
instead be tried by a judge. You have the right to the
assistance of counsel throughout your case and through trial,
and if you can't afford a lawyer, one would be appointed to
assist you at no cost to you. You have the right to confront
and cross-examine any witnesses who might be called to testify
against you. You have the right to present your own defense,
which includes calling witnesses to testify on your behalf and
testifying on your own behalf. Lastly, you have the right
against self—incrimination, which means that the government
can't force you to testify at any hearing or trial and
thereafter may not comment on your silence.

By pleading guilty before me today, you give up all of
those rights, with the exception of the continued right to the
assistance of counsel.

Do you understand that and wish to give up those rights,
Ms. Arellano?

THE DEFENDANT: Yes.

(Court hears unrelated matter.)

THE COURT: Ms. Arellano, you are charged with

 

 
Case 3:15-cr-02942-CAB Document 38-1 Filed 08/25/20 PagelD.188 Page 4 of 11
Case 3:15-cr-02942-CAB Daqurment232 2Fitag 04/16/20 PagelD.83 Pagé4 of 11

10

I.

LZ

Is

14

15

16

17

18

Ig

20

ail

22

23

24

25

 

violating Title 21 United States Code Sections 952 and 960,
importation of methamphetamine, which is a felony.

Ms. Heesch, can you please state what the elements of the
charge are?

MS. HEESCH: Yes, Your Honor. There are two
elements: One, defendant intentionally brought methamphetamine
into the United States; and two, defendant knew that it was
methamphetamine or some other prohibited drug.

THE COURT: Ms. Arellano, if your case proceeded to
trial, if you were not pleading guilty before me today, the
government would need to prove both of those elements beyond a
reasonable doubt. But because you are pleading guilty to the
charge, it is not necessary for the government to prove the
underlying elements. Do you understand?

THE DEFENDANT: Yes.

THE COURT: And the range of maximum penalties,
please, Ms. Heesch?

MS. HEESCH: A maximum 20 years in prison, a maximum
$1 million fine, a mandatory special assessment of $100 per
count, a term of supervised release of at least three years, up
to life, and possible ineligibility for certain federal
benefits.

THE COURT: And you understand the range of maximum
penalties which could potentially be imposed on you in this

case?

 

 
s)
n
D
ow
| al
ol

10

TT

12

i3

14

is

16

17

18

19

20

21

22

23

24

25

-cr-02942-CAB Document 38-1 Filed 08/25/20 PagelD.189 Page 5 of 11

Case 3:15-cr-02942-CAB Dacument32) 2Fited 04/16/20 PagelD.84 Pag@5 of 11

 

THE DEFENDANT: Yes.
(Court hears unrelated matter.)

THE COURT: And Mr. Hoffman, did you -- is your
client a U.S. citizen?

MR. HOFFMAN: No.

THE COURT: And did you discuss the immigration
consequences with your client?

MR. HOFFMAN: Yes.

THE COURT: And does she understand that there's a
virtual certainty that she will be deported as a result of her
guilty plea in this matter?

MR. HOFFMAN: Yes.

THE COURT: Okay. And Ms. Arellano, do you
understand that there's a virtual certainty that you will be
deported as a result of your guilty plea in this matter?

THE DEFENDANT: Yes.

THE COURT: I am going to advise you now about the
sentencing guidelines. In determining the appropriate sentence
for each of you, your assigned district judges will consider
what is known as the sentencing guidelines. These guidelines
are advisory, so they are not required to follow them. They
could impose the maximum sentence, as set forth in your plea
agreement and repeated here this morning by the assistant U.S.
attorneys, or a lesser sentence. They have discretion to make

that determination.

 
Case 3:15-cr-02942-CAB Document 38-1 Filed 08/25/20 PagelD.190 Page 6 of 11
Case 3:15-cr-02942-CAB Doaqureent322Fited 04/16/20 PagelD.85 Pagé@6 of 11

Oo

10

LL

12

13

14

15

16

ae}

18

Lg

20

21

22

23

24

25

 

Ms. Arellano, did you discuss the sentencing guidelines
with your attorney?

THE DEFENDANT: Yes.

THE COURT: Do you have any questions about them?

THE DEFENDANT: No.

THE COURT: And do you understand that once you plead
guilty before me and then are sentenced by Judge Bencivengo,
that you can't change your plea afterwards?

THE DEFENDANT: Yes.

(Court hears unrelated matter.)

THE COURT: Each of you has the right to appeal any
sentence that might be imposed on you unless you have given up
that right as part of your plea arrangement with the
government.

It is possible as well that your assigned district judges
will impose a term of supervised release, which would allow for
your release from custody so long as you comply with certain
conditions. If you were to violate those conditions, and
depending upon the severity of the violations, you could be
returned to custody for the full length of your supervised
release term. You would not receive credit for the time
already served on supervised release. And then a new term of
supervised release could be imposed on you. If you were to
then violate the new terms of supervised release, this process

could happen repeatedly.

 

 
Case 3:15-cr-02942-CAB Document 38-1 Filed 08/25/20 PagelD.191 Page 7 of 11
Case 3:15-cr-02942-CAB Docureent3a2Fited 04/16/20 PagelD.86 Page’7 of 11

bh

ho

ie)

Bs

on

n

~]

oO

Oo

10

LA.

12

13

14

LS

16

17

18

Lg

20

oil

22

23

24

20

 

For Ms. Arellano, I have before me your plea agreement,
which is 13 pages long. Did you sign the last page?

THE DEFENDANT: Yes.

THE COURT: And did you initial the bottom right-hand
corner of each page of the plea agreement?

THE DEFENDANT: Yes.

THE COURT: Do your initials and does your signature
indicate you reviewed the entire agreement, including the
provisions on waiver of appeal and collateral attack; that you
discussed the plea agreement with your lawyer; and that you
understood it before signing it?

THE DEFENDANT: Yes.

THE COURT: And do you have any questions about the
plea agreement?

THE DEFENDANT: No.

THE COURT: Mr. Hoffman, does the plea agreement
constitute the entire agreement between your client and the
government?

MR. HOFFMAN: Yes.

THE COURT: And are you satisfied with the services
that your lawyer has provided to you?

THE DEFENDANT: Yes.

THE COURT: Did anybody threaten you to get you to
plead guilty today?

THE DEFENDANT: No.

 

 
Case 3:15-cr-02942-CAB Document 38-1 Filed 08/25/20 PagelD.192 Page 8 of 11
Case 3:15-cr-02942-CAB Dacuments32 2Fitad 04/16/20 PagelD.87 Pagé@8 of 11

he

ie)

GJ

He

an

a

~—l

co

KO

10

Lt

12

13

14

15

16

17

18

19

20

Ad

22

23

24

25

 

THE COURT: Anybody promise you anything other than
what is contained in the plea agreement in exchange for your
guilty plea?

THE DEFENDANT: No.

THE COURT: And considering the consequences you
face, do you still wish to enter a guilty plea before me today?

THE DEFENDANT: Yes.

THE COURT: For each of you, in order for me to
accept your guilty pleas, I need to know that there's a factual
basis for your plea, so I am going to go through that, the
facts, with each of you individually.

So, for Ms. Arellano, I am going to do so at this time.

Referring now to your plea agreement, is it true that, on
or about October 28th of this year, you knowingly and
intentionally drove a vehicle from Mexico into the United
States through the San Ysidro California port of entry?

THE DEFENDANT: Yes.

THE COURT: And is it true that at the time you
entered the United States, concealed within the vehicle was
approximately 14.18 kilograms, or 31.19 pounds, of
methamphetamine, a Schedule II controlled substance?

THE DEFENDANT: Yes.

THE COURT: And is it true that at the time you drove
the vehicle into the United States through the San Ysidro Port

of Entry, you knew that the vehicle contained methamphetamine

 

 
Case 3:15-cr-02942-CAB Document 38-1 Filed 08/25/20 Bare toe Page 9 of 11

Case 3:15-cr-02942-CAB Dacument232i 2Fitag 04/16/20 Page

ih

an

On

~]

oo

Oo

10

11

IZ

13

14

15

16

lf

18

19

20

Al

22

23

24

25

D.88 Pag@9 of 11

 

or some other prohibited drug, and you intentionally brought
these drugs into the United States?

THE DEFENDANT: Yes.

THE COURT: Is the government satisfied with the
factual basis?

MS. HEESCH: Yes, Your Honor.

THE COURT: And how do you now plead, guilty or not
guilty?

THE DEFENDANT: Guilty.

(Court hears unrelated matter.)

THE COURT: I will now ask my courtroom deputy to
rearraign the defendants.

THE CLERK: Sir and ladies, now that you have each
been advised of your rights, the charges against you, and the
possible sentence —-

(Court hears unrelated matter. )

THE CLERK: Ms. Graciela I. Arellano Herrera, ma'am,
how do you now plead to Count One of the information, guilty or
not guilty?

THE DEFENDANT: Guilty.

THE COURT: This Court finds the defendants pleas are
made knowingly and voluntarily and with a full understanding of
the nature of the charges, their rights, and the consequences
of their pleas, and that there is a factual basis for each of

your pleas. I therefore recommend to the district judges that

 

 
Case 3:15-cr-02942-CAB Document 38-1 Filed 08/25/20 PagelD.194 e 10 of 11
Case 3:15-cr-02942-CAB Docement 324 Fitexb04/16/20 PagelD.89 Paget of a1

 

    
    
   
  

they accept the pleas that you have made before me this
morning.

(Court hears unrelated matter.)

THE COURT: And for Ms. Arellano, the sentencing with
a presentence report will be held on March 11, at nine o'clock,
before Judge Bencivengo.

All motion hearings and trial settings are now off
calendar for these defendants. And the Court will exclude time
between today's date and the date of sentencing.

10 Anything further on these matters?
Ti ALL: No, Your Honor.
12 THE COURT: Thank you. And best of luck to all of
13 j] you.

14 ALL: Thank you, Your Honor.
15 THE COURT: Thank you.
16 (End of proceedings at 10:09 a.m.)
7 -o00-
18
19
20
21
22
23
24

25

 

 
Case 3:15-cr-02942-CAB Document 38-1 Filed 08/25/20 PagelD.195 Page 11 of 11
Case 3:15-cr-02942-CAB Document 324 Fitexk04/16/20 Pagelb.90 Pagel1l of 11

10

11

12

13

14

15

16

Li}

18

19

20

21

22

23

24

25

 

C-E-R-T-I-F-I-C-A-T-I-O-N

I certify that the foregoing is a true and correct
transcript to the best of my ability from the electronic sound
recording provided to me by the U.S. District Court, Southern
District of California, of the proceedings had on the date and
time stated in the aforementioned cause.

I further certify that I am neither counsel for,
related to, nor employed by any of the parties to the action in
which this hearing was taken, and further certify that I am not
financially nor otherwise interested in the outcome of the
action.

DATED: April 16, 2020, at San Diego, California.

/s/ Chari L. Bowery

 

Transcriber

 

 
